DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
Nonetheless, the applicant’s arguments with respect to the 101 rejection will herein be addressed:
The applicant argues:

    PNG
    media_image1.png
    714
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    601
    706
    media_image3.png
    Greyscale

The applicant’s argument, with respect to step 2A, prong one, is not persuasive because the applicant’s arguments, while generally referencing the standards used to determine 101, have not specifically addressed the specific points made in the 101 rejection. For example, the applicant makes the blanket statement, “While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.” However, specific limitations with specific mathematical concepts were identified in the 101 rejection. For example, a spectral ratio is a mathematical relationship, and the applicant has not rebutted why a spectral ratio is not a mathematical relationship.
Similarly, the applicant’s argument with respect to prong two is also not persuasive. The examiner notes the applicant’s argument that “detecting and characterizing the losses due to noise and gauge length biases make it difficult to properly calibrate the response of a VSP … allows a user to compute attenuation over short distances.” However, in this case, there is no actualization of the improvement. The claims are directed to the collection of data and the processing of data using abstract mathematical techniques. However, claim 1 does not do anything with the processed data other than “identify one or more formation properties.” The data stays on the computer and is not actually used with a particular machine or to transform or reduce a particular article to a different state or thing. Merely identifying a specific data property from processed data does not constitute an improvement to the functioning of a computer, or to any other technology or technical field.
The applicant also makes other 101 arguments. For example, with respect to claim 11, the applicant argues:

    PNG
    media_image4.png
    577
    716
    media_image4.png
    Greyscale

This argument is not persuasive because the applicant’s inclusion of structure (fiber optic cable and interrogator connected to the fiber optic cable) merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), which is not indicative of integration into a practical application. Here, the claims have not sufficiently connected the structural elements with the data processing elements, such that the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. It merely applies the general processing technique to all systems that comprise a general fiber optic cable disposed in a wellbore, where an interrogator is connected to the fiber optic cable, and wherein the interrogator includes a gauge.
All other 101 rejections are also unpersuasive for the reasons discussed above.

Drawings and Specification
The specification and drawings filed on 09/15/22 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 11 is directed to a system, which is a machine. All other claims depend on independent claims 1 and 11. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
isolating a first seismic event with a tapered windowing function (A tapered windowing function is a mathematical calculation.)
performing a spectral ratio of two or more pairs of traces in the well log (Performing a spectral ratio is a mathematical calculation)
identifying a velocity at each of the one or more traces in the well log (Paragraph 0048 of the applicant’s specification states, “a local or apparent velocity at each trace along wellbore 102 … is computed …” This is a mathematical calculation.)
identifying an analytic correction for a gauge of the DAS system and the velocity for each of the one or more traces in the well log (Paragraph 0049 of the applicant’s specification states, “an analytic correction is computed for the gauge …” This is a mathematical calculation.)
applying the analytic correction to the spectral ratio to form a corrected spectral ratio (Applying the analytic correction to the spectral ratio is a mathematical calculation.)
identifying a slope of the corrected spectral ratio for at least a part of the well log (Paragraph 0051 of the applicant’s specification cites a particular equation for identifying slope. It is a mathematical calculation.)
converting the slope to a Q value (Paragraph 0051 of the applicant’s specification states, “the slope of the straight line is converted to the value of Q between the traces. This operation may be performed utilizing Equation 10 …” This limitation is therefore directed to a specific equation.) 
identifying one or more formation properties in a formation from the Q value (This limitation represents a mental process. Identifying a formation properties based on a output value is an evaluation that can be performed by the human mind.)

Independent claim 11 recites similar limitations that also recite abstract ideas.

Dependent claims 2-8, 10, 12-18, and 20 further recite mathematical concepts.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
measuring one or more seismic events with a distributed acoustic sensing (DAS) system to form a well log, wherein the well log comprises one or more traces (This limitation is not indicative of integration into a practical application because it merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The core of the claimed invention is directed to abstract mathematical data processing. Acquiring the data necessary to perform the abstract mathematical data processing is insignificant extra-solution activity. Furthermore, the limitation also serves to generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). In this case, the particular technological environment or field of use is the well logging field of use.)

Claim 9
further comprising disposing the DAS system into a wellbore (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use.)

Claim 11
a fiber optic cable disposed in a wellbore (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. The core of claimed invention is directed to the mathematical data processing of wellbore data, not the generic structure used to gather and process data.)
an interrogator connected to the fiber optic cable and wherein the interrogator includes a gauge (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. The core of claimed invention is directed to the mathematical data processing of wellbore data, not the generic structure used to gather and process data.)
an information handling system connected to the interrogator (This limitation is directed to a type of computer. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. (See MPEP 2106.05(f)))
form a well log from one or more traces of one or more seismic events taken along the fiber optic cable (This limitation merely uses a computer as a tool to perform an abstract idea; adds insignificant extra-solution activity to the judicial exception; and generally links the use of the judicial exception to a particular technological environment or field of use. It is not indicative of integration into a practical application.)

Claim 19
wherein each of the one or more traces are spaced one meter or more apart on the fiber optic cable (This limitation merely adds insignificant extra-solution activity to the judicial exception. The spacing of the traces affects the data to be processed, but does not fundamentally change the abstract data processing calculations.)

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have now been amended to state:
identifying a velocity for each of the plurality of traces in the well log
forming/form a spectral ratio from the plurality of traces in the well log
The examiner could not find support in the specification for the limitation “forming/form a spectral ratio from the plurality of traces in the well log,” especially after “identifying a velocity for each of the plurality of traces in the well log.”
In the applicant’s argument of 09/15/22, the applicant argued, “Using the corrected values, Dean then takes the ‘spectral ratio … to estimate Q from vertical seismic profile.’” (emphasis applicant’s). Here, the applicant appears to making the argument that order of operations is important. In that same spirit, the claimed order of operations does not appear to be supported by the applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 9-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al NPL (Dean, T. & Correa, J. – “The Determination of the Seismic Quality Factor Q from VSP Data Acquired Using Distributed Acoustic Sensing”; 79th EAGE Conference & Exhibition 2017 Paris, France, 12-15 June 2017) (Cited in IDS of 03/03/21) in view of Carter (US PgPub 20160178772).

With respect to claim 1, Dean et al NPL discloses:
A method (abstract summary states, “The spectral ratio method is the most commonly used approach to estimate the Quality factor (Q) from vertical seismic profile (VSP) data.”)
measuring one or more seismic events with a distributed acoustic sensing (DAS) system to form a well log (abstract summary states, “Distributed Acoustic Sensing (DAS) is a relatively new method for acquiring VSP data that utilizes a fiber optic cable as the sensor. DAS has the advantage of being a highly efficient method to acquire densely sampled VSP data over a large depth range simultaneously …”), wherein the well log comprises one or more traces (“Introduction” section on page 2 states, “The Quality factor (Q) is a parameter that measures frequency-dependent attenuation due to elastic absorption. The spectral ratio method is most commonly used to estimate Q from vertical seismic profile (VSP) data … The method works by finding the slope of a line fitted to the difference between the spectrum of a shallow reference trace and other, deeper, traces.”) 
With respect to claim 1, Dean et al NPL differs from the claimed invention in that it does not explicitly disclose:
isolating a first seismic event with a tapered windowing function to identify a plurality of traces that measure the first seismic event
identifying a velocity for each of the plurality of traces in the well log
forming a spectral ratio from the plurality of traces in the well log
identifying an analytic correction for a gauge of the DAS system and the velocity for each of the plurality of traces in the well log
applying the analytic correction to the spectral ratio to form a corrected spectral ratio
identifying a slope of the corrected spectral ration for at least a part of the well log
converting the slope to a Q value
identifying one or more formation properties in a formation from the Q value
With respect to claim 1, Carter discloses:
isolating a first seismic event with a tapered windowing function to identify a plurality of traces that measure the first seismic event (paragraph 0026 states, “The criterion for such a noise event to interfere with the primary is that the event lags behind the primary with a lag or delay small enough that it contributes to the time window used to isolate the downgoing wave.”; paragraph 0038 states, “The attenuation model may be built using data of selected arrivals of the wavefield at the depth levels, e.g. the first arrival. In order to capture only the selected arrivals, the measurements at each level may be taken at particular times, and over particular time periods (i.e. time windowed measurements).”)
identifying a velocity for each of the plurality of traces in the well log (paragraph 0066 states, “choosing time windows to include first arrivals; processing VSP with standard processing for velocity …”)
forming a spectral ratio from the plurality of traces in the well log (paragraph 0020 states, “In the spectral ratio method …”; paragraph 0065 states, “Estimating the change due to receiver coupling in the attribute sensitive to receiver coupling of the downgoing and upgoing wavefields respectively may comprise estimating a coupling spectral ratio … represents the coupling spectral ratio … represents the spectral power ratios for downgoing and upgoing waves respectively … represents the source spectral ratio …”)
identifying an analytic correction for a gauge of the DAS system and the velocity for each of the plurality of traces in the well log (paragraphs 0053-0059; paragraph 0053 states, “The corrected changes in the attribute may be produced by estimating and applying a correction factor from the modeled changes …”; Paragraph 0059 states, “calculating and applying modified correction factors …”) 
applying the analytic correction to the spectral ratio to form a corrected spectral ratio (paragraph 0109 states, “estimating the attenuation models based on using the coupling spectral ratio to correct the spectral ratio estimates.”)
identifying a slope of the corrected spectral ration for at least a part of the well log (obvious in view of combination of Dean et al in view of Carter; Dean et al “Introduction” section on page 2 states, “The spectral ratio method is that most commonly used to estimate Q from vertical seismic profile … The method works by finding the slope of a line fitted to the difference between the spectrum of a shallow reference trace and other, deeper traces.”)
converting the slope to a Q value (obvious in view of combination; Dean et al “Introduction” section on page 2.)
identifying one or more formation properties in a formation from the Q value (obvious in view of combination; Dean et al “Introduction” section on page 2.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Carter into the invention of Dean et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of getting more accurate estimates of effective Q.

With respect to claim 11, Dean et al NPL discloses:
A system (Page 2, line 1 of the “Variation in DAS response” section discloses a “DAS system.”)
a fiber optic cable disposed in a wellbore (abstract summary discloses “that utilises a fibre optic cable as the sensor …”)
an interrogator connected to the fiber optic cable and wherein the interrogator includes a gauge (suggested by page 5 “Acknowledgements” section, which discloses iDAS interrogator used in testing; “Variation in DAS response” section also discloses multiple “gauge” teachings.)
an information handling system connected to the interrogator and configured to: (suggested by disclosure of both interrogator and various calculations disclosed throughout the disclosure of Dean et al NPL. The calculations suggest some sort of information handling system.)
form a well log from one or more measurements of one or more seismic events taken along the fiber optic cable (see claim 1 above)
With respect to claim 11, Dean et al NPL differs from the claimed invention in that it does not explicitly disclose: 
isolate a first seismic event with a tapered windowing function to identify a plurality of traces that measure the first seismic event
identify a velocity for each of the plurality of traces in the well log
form a spectral ratio from the plurality of traces in the well log
identify an analytic correction for the gauge and the velocity for each of the plurality of traces in the well log
apply the analytic correction to the spectral ratio to form a corrected spectral ratio
identify a slope of the corrected spectral ratio for at least part of the well log
convert the slope to a Q value
identify one or more formation properties in a formation from the Q value
With respect to claim 11, Carter discloses:
isolate a first seismic event with a tapered windowing function to identify a plurality of traces that measure the first seismic event (see claim 1 above)
identify a velocity for each of the plurality of traces in the well log (see claim 1 above)
form a spectral ratio from the plurality of traces in the well log (see claim 1 above)
identify an analytic correction for the gauge and the velocity for each of the plurality of traces in the well log (see claim 1 above)
apply the analytic correction to the spectral ratio to form a corrected spectral ratio (see claim 1 above)
identify a slope of the corrected spectral ratio for at least part of the well log (see claim 1 above)
convert the slope to a Q value (see claim 1 above)
identify one or more formation properties in a formation from the Q value (see claim 1 above)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Carter into the invention of Dean et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of getting more accurate estimates of effective Q.

With respect to claims 2 and 12, Dean et al NPL, as modified, discloses:
further comprising enhancing a data quality of the first seismic event (The first paragraph of the “Variation in DAS response” section of Dean et al states, “The measurement made by a DAS system is, as the name suggest, a distributed measurement … It therefore has a frequency domain response consistent with that of a moving average filter …” Creating such a frequency domain response is broadly construed to enhance the data quality of the first seismic event. Such an interpretation is consistent with paragraph 0044 of the applicant’s specification, which states, “the data quality of the of the selected wave data may be enhanced. Enhancement may be provided by utilizing a running average of side-by-side traces.”)

With respect to claims 3 and 13, Dean et al NPL, as modified, discloses:
further comprising identifying a spectrum for each of the one or more traces in the well log (The “Introduction” section on page 2 of Dean et al states, “The method works by finding the slope of a line fitted to the difference between the spectrum of a shallow reference trace and other, deeper, traces …”; Page 2, paragraph3 of the “Variation in DAS response” section states, “Inspection of this equation shows that the spectrum of the data will vary if the velocity changes.”)

With respect to claims 5 and 15, Dean et al NPL, as modified, discloses:
wherein the spectrum is found performing a moving average model for each of the one or more traces (Dean et al NPL paragraph 1 of “Variation in DAS response” section states, “It therefore has a frequency domain response consistent with that of a moving average filter …”)

With respect to claims 6 and 16, Dean et al NPL, as modified, discloses:
further comprising enhancing the spectrum (as discussed above, the actions disclosed in “Variation in DAS response” of Dean et al NPL are broadly construed to anticipate the claimed “enhancing.”)

With respect to claims 7 and 17, Dean et al NPL, as modified, discloses:
wherein the first seismic event is a first arrival wave, a P wave, a S wave, or a Tube wave (See Wavenumber in figure 2 of Dean et al; Limitation is also obvious in that Dean et al NPL specifically discloses seismic data, and these wave type are obvious to seismic data.)

With respect to claim 9, Dean et al NPL, as modified, discloses:
further comprising disposing the DAS system into a wellbore (Dean et al NPL paragraph 1 of “Field Data” section states, “The field data was acquired in the National Geosequestration Laboratory (NGL) well located at Curtin University in Western Australia. The well is vertical with a maximum depth …” This shows that a real wellbore was used for testing. The very disclosure of VSP data also suggests disposing the DAS system into a wellbore.)

With respect to claims 10 and 20, Dean et al NPL, as modified, discloses:
wherein the slope is found using the claimed equation (obvious; although Dean et al NPL does not explicitly state the equation, it does disclose finding slope in the same context as the applicant’s invention (i.e. identifying Q value in the context of a distributed acoustic sensing (DAS) system. Therefore, using the claimed equation to find slop would be obvious to try among a finite number of identified solutions. There are only so many ways to calculate slope in this context. Those in the art could have pursued known solutions with reasonable expectation of success.)

With respect to claim 19, Dean et al NPL, as modified, discloses:
wherein each of the one or more traces are spaced one meter or more apart on the fiber optic cable (obvious; Dean et al NPL discloses “gauge length” and “spatial sample interval” as variables in the “Variation in DAS response” section, which one of ordinary skill in the art would recognize to encompass a wide variety of spacing on the fiber optic cable. The applicant’s specification has not established any criticality for the claimed “one meter or more apart.”)

Claim(s) 4, 8, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al NPL (Dean, T. & Correa, J. – “The Determination of the Seismic Quality Factor Q from VSP Data Acquired Using Distributed Acoustic Sensing”; 79th EAGE Conference & Exhibition 2017 Paris, France, 12-15 June 2017) (Cited in IDS of 03/03/21) in view of Carter (US PgPub 20160178772), as applied to claims 1-3, 5-7, 9-13, 15-17, and 19-20 above, and further in view of Goldner et al (US PgPub 20150369591).

With respect to claims 4 and 14, Dean et al NPL, as modified, discloses:
The method of claim 3 (as applied to claim 3 above) and the system of claim 13 (as applied to claim 13 above)
With respect to claims 4 and 14, Dean et al NPL, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein the spectrum is found performing a Fast Fourier Transform (FTT) for each of the one or more traces
With respect to claims 4 and 14, Goldner et al discloses:
wherein the spectrum is found performing a Fast Fourier Transform (FFT) for each of the one or more traces (obvious in view of combination; paragraph 0046 of Goldner et al discloses, “FPGAs 184 may be configured to perform high speed signal pre-processing. Such FPGAs 184 are typically used to perform filtering and Fast Fourier Transforms (FFTs) of the sampled data from each zone to determine the instantaneous spectrum of the disturbance(s) along each zone.” It would be obvious to apply the principle of using Fast Fourier Transforms in the context of sampled data, as taught in Goldner et al, to the sampled data of Dean et al NPL.)
With respect to claims 4 and 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Goldner et al into the invention of modified Dean et al. The motivation for the skilled artisan in doing so is to gain the benefit of performing high speed data processing.

With respect to claims 8 and 18, Dean et al NPL, as modified, discloses:
The method of claim 1 (as applied to claim 1 above) and the system of claim 11 (as applied to claim 11 above)
With respect to claims 8 and 18, Dean et al NPL, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein the tapered windowing function is a simple box car, a Tukey window, a Hanning window, a Hamming window, or a Raised Cosine window 
With respect to claims 8 and 18, Goldner et al discloses:
wherein the tapered windowing function is a simple box car, a Tukey window, a Hanning window, a Hamming window, or a Raised Cosine window (Paragraph 0052 of Goldner et al teaches a Hanning window)
With respect to claims 8 and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Goldner et al into the invention of modified Dean et al. The motivation for the skilled artisan in doing so is to gain the benefit of effectively isolating specific data for processing consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        12/17/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857  
12/17/22